Carroll, J.
The plaintiff, a boy six years and seven months old, while crossing Blue Hill Avenue at Julian Street was struck by one of the defendant’s cars.
The plaintiff returned to his home from school in the afternoon and was sent by his mother to a store on the westerly side of Blue Hill Avenue, near the Julian Street cross walk. He was accompanied by his brother, three years of age, and a boy named Mc-Deavitt. As he left the store he noticed standing in front of him a box car headed toward Grove Hall; he attempted to cross the street behind this car, which started just as he reached the rail. He testified that, “he went back of the car and went on to the next —■ put one foot on the next track and saw another car and tried to get back and the fender hit him and knocked him down.” The car which struck him was going in the direction of Dudley Street. He further testified that he was listening and heard no bell from the approaching car, and that he was not running. The speed at which the car was going was in dispute. One witness for the plain*411tiff said, “the car was going fast.” The defendant’s rule requiring the gong to be sounded “when passing cars or vehicles, and at all points where vehicles or foot passengers are crossing or approaching,” and the rule “Avoid whenever practicable, passing a car standing at a stopping place, and when necessary to so pass, have car under control for instant stop,” as well as the rule that “wherever children or persons are upon the street near the track; also when passing standing or slowly moving cars . . ., motormen must shut off the power and apply the brakes sufficiently to bring the car under . . . control,” were in evidence. Several witnesses testified that they heard no gong.
The car which struck the plaintiff was passing a car which had just started, after discharging passengers. According to the defendant’s rules the motorman should have rung his gong and had his car under control. And although there was evidence that the gong was sounded, that the car was moving slowly and was stopped within a very short distance after the plaintiff was struck, there was also evidence to the contrary, which the jury could have believed, namely, that the gong was not sounded and the car was going fast. This was in violation of the defendant’s rules and was evidence of its negligence. Stevens v. Boston Elevated Railway, 184 Mass. 476. Emery v. Boston Elevated Railway, 218 Mass. 255. See Breen v. Boston Elevated Railway, 211 Mass. 519; Harrington v. Boston Elevated Railway, 214 Mass. 563.
On the evidence the jury could have found that the plaintiff was in the exercise of due care. While there was some evidence that he was running across the street and by his own reckless conduct was injured, he testified he was listening, and -the jury could have found on all the evidence that he was walking and listening for an approaching car; and could have inferred that he relied to some extent on the fact that he heard no warning from the car which struck him, that his view was somewhat obstructed by the box car going' in the direction of Grove Hall, and that he used that degree of care which might be expected from the ordinarily prudent boy of his years. Beale v. Old Colony Street Railway, 196 Mass. 119. Purcell v. Boston Elevated Railway, 211 Mass. 79. Lucarelli v. Boston Elevated Railway, 213 Mass. 454. Emery v. Boston Elevated Railway, supra.

Exceptions overruled.